 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
v. § CASE NO.: 3:17-CR-0()510-M
LOUIS DOUGLAS MEDFORD (1) §

ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

After reviewing all relevant matters of record, including the Notice Regarding Entry of a Plea of Guilty, the Consent of

the defendant, and the Report and Recommendation Concerning Plea of Guilty of the United States Magistrate Judge, and no
objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 636(b)(1), the undersigned
District Judge is of the opinion that the Report and Recommendation of the Magistrate Judge concerning the Plea of Guilty is
correct, and it is hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty, and LOUIS DOUGLAS
MEDFORD (1) is hereby adjudged guilty of Counts 1 - 4 of the Indictment: 18 U.S.C. § 922(g)(l) and 924(a)(2) Felon in
Possession of a Firearm, 21 U.S.C. § 841(a)(l) and (b)(l)(D) Possession With Intent to Distribute a Controlled Substance, 18
U.S.C. § 924(c)(l)(A) Possession of a Firearm in Furtherance of a Drug Traff`lcking Crime, and 21 U.S.C. § 841(a)(l) and
(b)(l)(D) Possession With Intent to Distribute a Controlled Substance. Sentence will be imposed in accordance with the Court's
scheduling order.

lXI
|:l

The defendant is ordered to remain in custody.

The Court adopts the findings of the United States Magistrate Judge by clear and convincing evidence that the defendant

is not likely to flee or pose a danger to any other person or the community if released and should therefore be released
under § 3142(b) or (c).

Upon motion, this matter shall be set for hearing before the United States Magistrate Judge who set the conditions of
release for determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to
any other person or the community if released under § 3142(b) or (c).

The defendant is ordered detained pursuant to 18 U.S.C. § 3143(a)(2). The defendant shall self-surrender to the United
States Marshal no later than

 

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the Court finds

l:l There is a substantial likelihood that a motion for acquittal or new trial will be granted, or

l:l The Government has recommended that no sentence of imprisonment be imposed, and

l:l This matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release

for determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to

any other person or the community if released under § 3142(b) or (c).
The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) pending a hearing before the United States
Magistrate Judge who set the conditions of release for determination of whether it has been clearly shown that there are
exceptional circumstances under § 3145(c) why the defendant should not be detained under § 3143(a)(2), and whether it
has been shown by clear and convincing evidence that the defendant is not likely to flee or pose a danger to any other
person or the community if released under § 3142(b) or (c), or the Magistrate Judge finds there is a substantial likelihood
that a motion for acquittal or new trial will be granted, or that the Government has recommended that no sentence of
imprisonment be imposed.

SO ORDERED.

Apri115,2019.

  
 

mqu,/

ITED STAT S D RICT IUDGE

 

CH§

 

